Per Curiam.

The contract between the parties was prepared by the plaintiffs, and the plaintiffs, as well as the defendant, are bound by the provisions thereof. Plaintiffs, having failed to prove that they gave the defendant the five-day written notice specifically provided for in that contract, did not make out a prima facie case and were not entitled to a recovery.
The judgment should be reversed, with $30 costs, and judgment directed for defendant, with costs.
Concur — Hoestadter, J. P., Hecht and Aurelio, JJ.
Judgment reversed, etc.